per curiam:
En 24 de agosto de 1965 el notario Norman A. Pardo presentó una petición ante este Tribunal en la que admitía que en 22 de julio de 1965 se otorgó ante él como notario el afidávit número 4018 y mediante el cual autenticó las firmas de Pablo J. Yélez Castro y Carlos A. Flores en un documento de traspaso de licencia de vehículo de motor sin *391que Pablo J. Vélez Castro hubiera comparecido y firmado ante él dicho documento sino que otra persona, desconocida por el notario fue quien firmó por dicho Vélez Castro, hacién-dose pasar por éste. Solicitó el notario en su petición que de creerlo necesario el Tribunal ordenara una investigación de esos hechos o le impusiera el castigo que creyera adecuado.
Fechada 27 de agosto de 1965 el Sr. Ángel Luis Flores Arzuaga dirigió una carta al Juez Presidente querellándose de que el notario Norman A. Pardo había autorizado como notario el reconocimiento de su firma en un contrato privado de arrendamiento, sin que dicho señor Flores Arzuaga hubiera firmado tal contrato ante el referido notario.
Ordenamos y el Procurador General practicó una investi-gación y rindió informe sobre los hechos expuestos anterior-mente.
Estudiada la investigación y el informe del Procurador General, el Tribunal concluye que el Sr. Flores Arzuaga firmó el contrato de arrendamiento ante el notario Norman A. Pardo y en su consecuencia ordena el archivo de la queja del referido Sr. Flores Arzuaga.
Resultando que con motivo de la actuación del notario Norman A. Pardo al autorizar el afidávit número 4018, no se lesionaron derechos algunos, pero constituyendo tal actuación una violación de ley, y visto el caso de In re Aponte, 79 D.P.R. 3 (1956), se suspenderá al notario Norman A. Pardo en el ejercicio de la profesión notarial por el término de un mes.